Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending and examined.

Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See, for example, page 10 of the specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. US 11,166,422 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application of the patent are drawn to a method of wheat seed production by growing a designated female parent plant that is not receptive to pollen when the male component of said designated female parent plant is producing pollen, or is receptive to pollen when the male component of said designated female plant is not producing pollen; intentionally pollinating said designated female parent plant on one or more occasions with a designated male wheat pollen wherein pollen is not shed from the male component of the designated female parent plant; growing the designated female plant to maturity; and harvesting the seed produced by said designated female plant. 
The claims of the instant application are drawn to a method of wheat seed production by growing a designated female wheat plant having a pollination window with a first daily period wherein the undesirable pollen is not shed and a second daily period wherein an undesirable period is shed; wherein said designated is exposed to undesirable pollen from undesirable pollen source during said pollination window; intentionally pollinating said designated female parent plant on one or more occasions with a designated male parent plant when the undesirable pollen is not shed, said designated male parent plant is from a wheat plant genetically different from the designated female parent plant ; growing the designated female plant to maturity and harvesting the seed produced by said designated female parent.
The issued patent claims are drawn to a method of grain production comprising growing a designated female plant that includes both female and male components; selecting a designated male plant pollen; intentionally cross-pollinating on one or more days said designated female parent plant with said designated male plant pollen when said male component is not shedding pollen on said one or more days; growing the designated female plant to maturity; and harvesting the grain produced by said designated female plant; wherein said male components is not a male sterile at the time of cross-pollination and the female components are not covered from undesirable pollination; wherein said plant is a wheat plant.  The claims of instant application use the term “seed” while the patented claim use the term “grain” instead. However, the methods steps are identical. The limitations in instant claim 1 regarding pollen shed during the female pollination window of the designated female parent is so broad with respect to the timing of the pollen shed, therefore encompasses the invention of claims 1 and 13 of the issued patent. Also, intentionally pollinating step of instant claim 1 encompasses the intentionally cross-pollinating step of the issued patent. Also, the limitation “wherein the designated male wheat pollen is from a wheat plant genetically different from the designated female parent plant” is obvious over the limitation of “cross-pollinating the designated female parent plant with the designated male pollen plant” since cross-pollination occurs between genetically different male and female plants. Therefore, the claims of the instant application are obvious over the issued patent claims. 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. US 11,166,421 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application of the patent are drawn to a method of wheat seed production by growing a designated female parent plant that is not receptive to pollen when the male component of said designated female parent plant is producing pollen, or is receptive to pollen when the male component of said designated female plant is not producing pollen; intentionally pollinating said designated female parent plant on one or more occasions with a designated male wheat pollen wherein pollen is not shed from the male component of the designated female parent plant; growing the designated female plant to maturity; and harvesting the seed produced by said designated female plant. 
The claims of the instant application are drawn to a method of wheat seed production by growing a designated female wheat plant having a pollination window with a first daily period wherein the undesirable pollen is not shed and a second daily period wherein an undesirable period is shed; wherein said designated is exposed to undesirable pollen from undesirable pollen source during said pollination window; intentionally pollinating said designated female parent plant on one or more occasions with a designated male parent plant when the undesirable pollen is not shed, said designated male parent plant is from a wheat plant genetically different from the designated female parent plant ; growing the designated female plant to maturity and harvesting the seed produced by said designated female parent.
The issued patent claim is drawn to a method of grain production comprising growing a designated female plant that includes both female and male components; selecting a designated male plant pollen; intentionally cross-pollinating, by automatic or semi-automatic means, on one or more days said designated female parent plant with said designated male plant pollen when said male component is not shedding pollen on said one or more days; growing the designated female plant to maturity; and harvesting the grain produced by said designated female plant; wherein said male components is not a male sterile at the time of cross-pollination and the female components are not covered from undesirable pollination; wherein said plant is a wheat plant.  The claims of instant application use the term “seed” while the patented claim use the term “grain” instead. However, the methods steps are identical. The limitations in instant claim 1 regarding pollen shed during the female pollination window of the designated female parent is so broad with respect to the timing of the pollen shed, therefore encompasses the invention of claims 1 and 5 of the issued patent. Also, intentionally pollinating step of instant claim 1 encompasses the intentionally cross-pollinating step of the issued patent. Also, the limitation “wherein the designated male wheat pollen is from a wheat plant genetically different from the designated female parent plant” is obvious over the limitation of “cross-pollinating the designated female parent plant with the designated male pollen plant” since cross-pollination occurs between genetically different male and female plants. Therefore, the claims of the instant application are obvious over the issued patent claims. 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. US 10, 398,099 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application of the patent are drawn to a method of wheat seed production by growing a designated female parent plant that is not receptive to pollen when the male component of said designated female parent plant is producing pollen, or is receptive to pollen when the male component of said designated female plant is not producing pollen; intentionally pollinating said designated female parent plant on one or more occasions with a designated male wheat pollen wherein pollen is not shed from the male component of the designated female parent plant; growing the designated female plant to maturity; and harvesting the seed produced by said designated female plant. 
The claims of the instant application are drawn to a method of wheat seed production by growing a designated female wheat plant having a pollination window with a first daily period wherein the undesirable pollen is not shed and a second daily period wherein an undesirable period is shed; wherein said designated is exposed to undesirable pollen from undesirable pollen source during said pollination window; intentionally pollinating said designated female parent plant on one or more occasions with a designated male parent plant when the undesirable pollen is not shed, said designated male parent plant is from a wheat plant genetically different from the designated female parent plant ; growing the designated female plant to maturity and harvesting the seed produced by said designated female parent.
The issued patent claim is drawn to a method of grain production comprising growing a designated female plant that includes both female and male components; selecting a designated male plant pollen; intentionally cross-pollinating on one or more days said designated female parent plant with said designated male plant pollen when said male component is not shedding pollen on said one or more days; growing the designated female plant to maturity; and harvesting the grain produced by said designated female plant; wherein said male components is not a male sterile at the time of cross-pollination and the female components are not covered from undesirable pollination; wherein said plant is a wheat plant.  The claims of instant application use the term “seed” while the patented claim use the term “grain” instead. However, the methods steps are identical. The limitations in instant claim 1 regarding pollen shed during the female pollination window of the designated female parent is so broad with respect to the timing of the pollen shed, therefore encompasses the invention of claim 4 of the issued patent. Also, intentionally pollinating step of instant claim 1 encompasses the intentionally cross-pollinating step of the issued patent. Also, the limitation “wherein the designated male wheat pollen is from a wheat plant genetically different from the designated female parent plant” is obvious over the limitation of “cross-pollinating the designated female parent plant with the designated male pollen plant” since cross-pollination occurs between genetically different male and female plants. Therefore, the claims of the instant application are obvious over the issued patent claim. 


Remarks
No claim is allowed.
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662